EXAMINER’S COMMENT
The instant application is in condition for allowance.

Conclusion
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918